TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00255-CV




                                       In the Interest of R.P., Jr.




      FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
          NO. FA-90-1160-C, HONORABLE BEN WOODWARD, JUDGE PRESIDING




                 On April 30, 2002, appellant, Robert Payne, Sr., filed in the trial court a waiver of appeal

and stated that he no longer desires to pursue an appeal from the order in the suit affecting the parent-child

relationship. Accordingly, the appeal is dismissed for want of prosecution.




                                                  Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed For Want of Prosecution

Filed: May 9, 2002

Do Not Publish